By the Court.
Application for the allowance of a writ of mandamus should be made to the District Court of the proper "district, unless there are special reasons for making the application in the first instance to this court. Such cases are not entitled, as of right, to be heard out of their regular order on the general docket; and where the circumstances do not justify the taking of the case out of its order for hearing, it can more speedily and conveniently be heard in the District Court. This is the rule of practice adopted by this court in regard to the allowance of petitions in error and writs of habeas corpus. Benham v. Conklin, 3 Ohio St. 509; Shaw’s case, 7 Ohio St. 81. We think the same rule should be applied to applications for writs of mandamus.
Motion overruled on the ground- that the application should be made to the District Court.